                                                                  S DISTRICT
                                                               ATE           C
                                                              T




                                                                                             O
                                                         S




                                                                                              U
                                                        ED




                                                                                               RT
1




                                                    UNIT
                                                                           VED
3
                                                                      APPRO




                                                                                                   R NIA
4
                                                                                           avila




                                                    NO
                                                                          dw   a rd J. D
                                                                  Judge E




                                                                                                   FO
5




                                                     RT




                                                                                               LI
                                                                   10/30/2018
                                                             ER




                                                        H




                                                                                             A
6                                                                                             C
                                                                  N                 F
                                                                      D IS T IC T O
7                                                                           R
8                           UNITED STATES DISTRICT COURT

9                          NORTHERN DISTRICT OF CALIFORNIA

IO                                SAN JOSE DIVISION

11   THE UNITED STATES OF                  CASE NO: 5:18-cv-01579-EJD
     AMEIUCA1 for the use and benefit of
12   BURCH CONSTRUCTION                    (RELATED CASE NOS.: 16-cv-03674-
     COMPANY, INC., a California           EJD; l 7-cv-02608-E.ID; 17-cv-04568-EJD;
13   corporation,                          17-cv-07116-EJD; l 8-cv-00612-EJD)
14          Plaintiff,                     STIPULATION OF DISMISSAL
15    v.                                   District Judge:
                                           Hon. Edwarcl J. Davila, Courtroom 4
16    SAUER, INC., a Penn~lvania
      COIJ>oration;..,FEDERAL              Contf!laint Filed:         March 13, 2018
17    lNSURANCECOMPANY,an                  Trial Date:                Not Set
     Indiana corporation,
18
            Defendants.
19
20   /////
21   / / / / /

22   /////

23   /////

24   / / / / /

25   I I I I I
26   / / / / /

27   I I I I I
28   / / / / /




     5: 18-cv-0I 579-EJD
           IT IS HEREilY STIPULATED by and among the parties to this action

2    through their designated counsel that the above-captioned action be and hereby is

3    dismissed with prejudice pursuant to Rule 41 ( a)( 1) of the Federal Rules of Civil
4    Procedure.
5          IT IS SO STIPULATED.
6     DATE: October _______j 2018            Respectfully submitted,
7                                            FINCH, THORNTON & BAIRD, LLP
8

9
                                             B         ·- :/,~~
                                                  .,J;),0    ,. ~ .
                                                 Y·       P. RANboLP7INCH JR.
10                                                        ANDREA L. PETRAY
                                                   CHRISTOPHER D. F. FOSTER
11                                           Attorneys for Defendant Sauer Incor~orated,
                                             erroneouslt sued as Sauer, Inc., and ederal
12                                           Insurance oianfi
                                             Email: pfinch c ftb aw.com
13                                                        ~¥etTay ftb]aw.com
                                                          c oster ;;,ftblaw,com
14
                                             Approved by:
15
16
                                                  f'~,~~
                                             $,luer friio~ed
                                                                             ----
17

18
                                             Federal Insurance Company
19

20    DATE: October_, 2018                   FLAHERTY & FLAHERTY
21
                                                                                           I ,
22                                           By:
23                                                 JAMES H. FLAT-JERTY, JR.
                                                   DOUGLAS P. FLAHERTY
24                                           Attorneys for Plaintiff Burch Construction
                                             ComP.any, Inc.
25                                           Email :J im~ahertyandflaherty .com
                                                     oug c. flahertyandflaherty.com
26
                                             Approved by:
27

28                                           Burch Construction Company, Inc.

                                                      2


     5: l 8-cv-01579-EJD
            IT IS HEREBY STIPULATED by and among the parties to this action
2    through their designated counsel that the above-captioned action be and hereby is
3    dismissed with prejudice pursuant to Rule 4l(a)(l) of the Federal Rules of Civil
4    Procedure.
5           IT IS SO STIPULATED.
6     DATE: October_, 2018                 Respectfully submitted,
7                                          FINCH, THORNTON & BAIRD, LLP
8
9                                          By:-~~ ~ ~ ~ - - ~ ~ - --
                                              p. RANDOLPH FINCH JR.
10                                            ANDREA L. PETRA Y
                                              CHRISTOPHERD. F. FOSTER
11                                          Attorneys for Defendant Sauer Incorporated,
                                            erroneous ly sued as Sauer, Inc., and Federal
12
                                           InsuranceColany
                                           Email: pfinch ftblaw.com
13                                                apetray ftblaw.com
                                                  cfoster ftblaw.com
14
                                           Approved by:
15

16

17

18

19
20    DATE: October_, 2018                 FLAHERTY & FLAHERTY
21

22
                                            By:
                                               -=-:--c=---==-=-:=-==--=-===-==-=--=---
                                                  JAMES H. FLAHERTY, JR.
23
                                                 DOUGLAS P. FLAHERTY
24                                         Attorneys for Plaintiff Burch Construction
                                           Company, Inc.
25                                         Email: jim@J.flahertyandflaherty.com
                                                   doug@flahertyandflaherty.com
26
                                            Approved by:
27

28                                          Burch Construction Company, Inc.

                                               2

     5: 18-cv-0 1579-EJD
           IT IS HEREBY STIPULATED by and among the parties to this action
2    through their designated counsel that the above-captioned action be and hereby is
3    dismissed with prejudice pursuant to Rule 4 l(a)(l) of the Federal Rules of Civil
4    Procedul'e.
5          IT IS SO STIPULATED.
6     DATE: October_, 2018                  Respectfully submitted,
7                                           FINCH, THORNTON & BAIRD, LLP
8

9                                           By: _ __ __ __ _ _~ - - -
                                                 P. RANDOLPH FINCH JR.
10                                               ANDREA L. PETRAY
                                                 CHRISTOPHER D. F. FOSTER
11                                          Attorneys fo r Defendant Sauer Incorporated,
                                            erroneously sued as Sauer, Inc., and FederaJ
12                                          Insurance CoIUPany
                                            Email: pfinch®1~ftblaw.com
13                                                 apetray ftblaw.com
                                                   cfoster ?Jl'tblaw.com
14
                                            Approved by:
15

16                                          Sauer Incorporated
17

18

19                                          Federal Insurance Company

20   .DATE: October       1$ 2018           FLAHERTY & FLAHERTY
21
22
                                            By:-\---\-~~~~~~ =-===--=----
23                                                       S . • AHERTY, JR.
                                                     OU L       . FLAHERTY
24                                          Attorneys for P   tiff Burch Construction
                                            Company, Inc.
25                                          Email: jim@flahertyandflaherty.com
                                                   doug@flahertyandflaherly.com
26
                                            Approved by:
27
28                                          Burch Construction Company, Inc.

                                               2

     5: 18-cv-01579-EJD
 1            IT IS HEREBY STIPULATED by and among the parties to this action
2    through their designated counsel that the above-captioned action be and hereby is
3    dismissed with prejudice pursuant to Rule 41(a)(l) of the Federal Rules of Civil
4    Procedure.
5             IT IS SO STIPULATED.
6     DATE: October_, 2018                 Respectfully submitted,
7                                          FINCH, THORNTON & BAIRD, LLP
8

9                                          By:--------=------- - -
                                                 P. RANDOLPH FINCH JR.
10                                               ANDREA L. PETRAY
                                                 CHRISTOPHER D. F. FOSTER
11                                         Attorneys for Defendant Sauer Incorporated,
                                           erroneously sued as Sau er, Inc., and Federal
12
                                           Insurance Co,any
                                           Email: pfinch ftblaw.com
13                                                a!)etray ftblaw.com
                                                  cl:bster ftblaw.com
14
                                           Approved by:
15

16                                         Sauer Incorporated
17

18

19                                         Federal Insurance Company

20    DATE: October_, 2018                 FLAHERTY & FLAHERTY
21

22

23
                                           By:_ _ _    -=-------------~-------...........,.,~- -
                                                  JAMES H. FLAHERTY, JR.
                                                  DOUGLAS P. FLAHERTY
24                                         Attorneys for Plaintiff Burch Construction
                                           Company, Inc.
25                                         Email:J· im@flahertyandflaherty.com
                                                   oug@flahertyandflaherty.com
26
27
                                           Appro~r'1Jby:d
                                            Y1~~!1v1G,,h Pm                      10[;/
28                                         B urch Constrnction Company, Inc.

                                              2

     -i· 1R-~v-Ol <:;7Q-F..m
1                             CERTIFICATE OF SERVICE
2          The undersigned hereby certifies that this document has been filed
3    electronically on this 30th day of October 2018, and is available for viewing and
4    downloading to the ECF register counsel of record:
5    Via Electronic Service/ECF
6    James H. Flaherty, Jr. Esq.                   ATTORNEYS FOR PLAINTIFF
     Douglas P. Flaherty, Esq.                     BURCH CONSTRUCTION
7    Flaherty & Flaherty                           COMPANY, INC.
     402 West Broadway, Suite 800
8    San Diego, California 92101 -8506
     Telephone: (619)230-8600
9    Facsimile: (619)102-5160
     Email: jim@flahertyandflaherty.com
10          doug@flahertyandflaherty.com
11   DATE: October 30, 2018                     Respectfully submitted,
12                                              FINCH, THORNTON & BAIRD, LLP
13

14                                              By:_      /s/ Andrea L. Petray______
                                                       P. RANDOLPH FINCH JR.
15                                                     ANDREA L. PETRAY
                                                       CHRISTOPHER D. F. FOSTER
16                                              Attorneys for Defendant Sauer
                                                Incorporated, erroneously sued as Sauer,
17                                              Inc., and Federal Insurance Company
                                                Email: pfinch@ftblaw.com
18                                                      apetray@ftblaw.com
                                                        cfoster@ftblaw.com
19

20

21

22

23

24

25

26

27

28



     5:18-cv-01579-EJD
